Appellant was convicted of unlawfully carrying a pistol on and about his person, and his punishment assessed at a fine of $25; hence this appeal. Appellant claims that he ought not to have been convicted, because he was a traveler. There was some testimony tending to show that he was a traveler; that is, appellant himself testified that he had gone some eighteen miles to borrow some money, and was on his way back home when be was found with the pistol; and he also stated that he was carrying it because one Jim Cole had threatened him, and he was carrying the pistol to defend himself, but he does not show that the attack was so imminent as that he did not have time or opportunity to place said Cole under a peace bond. Evidently the court considered the theory that he was a traveler; but, even if it be treated as he states, it is questionable whether or not he could be considered a traveler. See, Darby v. State, 23 Tex.Crim. App., 407, and Stanfield v. State, 34 S.W. Rep., 116. It is also objected that testimony was admitted by the court on the cross-examination of appellant, who was a witness on his own behalf, to the effect that he had frequently carried a pistol to the Knights of Pythias Lodge at Strawn, because he bad to go through the mines, and was afraid. It is not shown under what circumstances this testimony was admitted. It may have been admissible to contradict some statement made by appellant on direct examination, to the effect that he had never carried a pistol *Page 337 
on any other occasion than the one for which he was convicted. At least, the bill does not show that the court committed any error in admitting this testimony. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.